Citation Nr: 0413460	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-25 069A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney 



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from July 1967 to 
December 1970 and from December 1972 to October 1974.  His 
discharge from the second period of service was under less 
than honorable conditions.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO, in pertinent part, denied 
the veteran's claim for service connection for hepatitis C.  
The veteran testified at a hearing at the RO in June 2003 in 
connection with his appeal.  A transcript of his testimony 
has been associated with the claims file.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  


The RO issued VCAA notice letters to the veteran in October 
2001 and December 2003 which substantially comply with the 
notice requirements of Quartuccio, supra.

Of the veteran's two periods of active duty, only the first 
is countable service for the present service connection 
determination since he was discharged from the second period 
of service with an other than honorable discharge.  See 
38 C.F.R. § 3.12 (2003).  

During the first, and honorable, period of service, the 
veteran was treated for an episode of hepatitis which was 
classified as infectious hepatitis.  The record shows that he 
has been treated since April 2002 for hepatitis C.  He 
contends that the episode in service was actually hepatitis C 
and that service connection should therefore be granted.  

The RO has denied the claim on the basis of a VA medical 
opinion that it is as likely as not that hepatitis C is due 
to intravenous drug injections, citing a statement by the 
veteran made to a treating physician, Dr. DOM (initials), 
that he had used intravenous drugs during the 1970's and 
1980's.  The veteran now denies the use of intravenous drugs.  

The RO and Board will ultimately have to determine which of 
the conflicting statements regarding intravenous drug use is 
more credible.  See Eddy v. Brown, 9 Vet. App. 52 (1996) (The 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran); 
see also Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson 
v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).  


However, in either case, a medical opinion regarding the 
existence of a medical nexus between the current hepatitis C 
and service must be obtained.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  It is therefore necessary that the 
veteran be reexamined to obtain the required information.  

The medical opinion cited by the RO was recorded in June 2002 
based on a review of the veteran's claims file wherein the 
examiner stated that it was at least as likely as not that 
the hepatitis C "could be the result of intravenous drug use 
in Vietnam."  However, as stated, this opinion concedes the 
opposite as well - i.e., that it is at least as likely as not 
that the hepatitis C is not the result of intravenous drug 
use in Vietnam.  In that case, the question that is central 
to this appeal - whether the current hepatitis C is related 
to the episode of hepatitis in service - remains unasked and 
unanswered.  

The May 2002 examination and the June 2002 opinion are 
therefore inadequate for rating purposes.  See, e.g., 
38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  It remains the obligation of the RO to ensure 
that all VCAA notice and duty to assist requirements are 
satisfied.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:



1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify any 
additional healthcare providers, VA and 
non-VA, inpatient and outpatient, who 
have treated him for hepatitis C since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports dated since May 2002, 
the date of the most recent records 
currently on file.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000).

5.  The VBA AMC should arrange for a 
special VA examination of the veteran by 
an appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
etiology of hepatitis C.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(a)  Is it as likely as not 
that the episode of hepatitis 
in service in 1968 was 
hepatitis C?  

(b)  If the episode in 
service was not hepatitis C, 
and it is assumed that the 
veteran did not use 
intravenous drugs, is it at 
least as likely as not that 
the current hepatitis C is 
related to the episode of 
hepatitis in service?  

(c) If the episode in service 
was not hepatitis C, and it 
is assumed that the veteran 
did use intravenous drugs, is 
it at least as likely as not 
that the current hepatitis C 
is related to the episode of 
hepatitis in service?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for hepatitis C.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection hepatitis C, and may result in a 
denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


